Case 2:18-cv-02292-SHM-cgc Document 28 Filed 08/29/19 Page 1 of 2                   PageID 140




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TENNESSEE
                                MEMPHIS DIVISION

FELECIA ALLEN,                                      Civil Case No.: 2:18-cv-02292-SHM-cgc

                      Plaintiff,                    Hon. Samuel H. Mays, Jr.: Judge

v.                                                  Jury Demand

OCWEN LOAN SERVICING, LLC,

                      Defendant.


                                   NOTICE OF SETTLEMENT

       Plaintiff Felecia Allen, by and through the undersigned counsel, hereby notifies the Court

that the parties have reached settlement with regard to this case and are presently drafting and

finalizing the settlement agreement and general release. Upon execution of the same, the parties

will file the appropriate dismissal documents with the Court.


Dated: August 29, 2019

                                                    Respectfully submitted,


                                                    /s/ T. Blaine Dixon
                                                    T. Blaine Dixon (TN BPR #026270)
                                                    U.S. Consumer Law, PLLC
                                                    664 Sango Road
                                                    Clarksville, Tennessee 37043
                                                    Telephone: 615.440.3746
                                                    blaine@usconsumerlaw.com

                                                    Counsel for Plaintiff
       Case 2:18-cv-02292-SHM-cgc Document 28 Filed 08/29/19 Page 2 of 2                  PageID 141




                                  CERTIFICATE OF CM/ECF SERVICE

              The undersigned attorney hereby certify that on this 29th day of August, 2019, the

       foregoing Notice of Settlement was filed via the CM/ECF system for the Western District of

       Tennessee, which electronically sent notice to all registered counsel of record.




                                                            /s/ T. Blaine Dixon
                                                            T. Blaine Dixon (TN BPR #026270)
                                                            U.S. Consumer Law, PLLC
                                                            664 Sango Road
                                                            Clarksville, Tennessee 37043
                                                            Telephone: 615.440.3746
                                                            blaine@usconsumerlaw.com

                                                            Counsel for Plaintiff




3078                                                    2
